

	

		II

		109th CONGRESS

		1st Session

		S. 255

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Hagel (for himself

			 and Mr. Nelson of Nebraska) introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend the Residential Lead-Based Paint Hazard

		  Reduction Act of 1992 to provide assistance for residential properties

		  designated as Superfund sites.

	

	

		1.

			Grants for Lead-Based Paint Hazard Reduction in Target

			 HousingSection 1011 of the

			 Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852) is

			 amended—

			(1)by redesignating

			 subsection (p) as subsection (q); and

			(2)by inserting

			 after subsection (o) the following:

				

					(p)Priority for

				Superfund SitesIn awarding grants under this section, the

				Secretary shall give priority consideration to activities to be undertaken on

				residential properties listed on the National Priorities List established under

				section 105 of the Comprehensive Environmental Response, Compensation, and

				Liability Act of 1980 (42 U.S.C. 9605).

					.

			

